 1   NICHOLAS A. TRUTANICH, NV No. 13644
     United States Attorney
 2   BLAINE T. WELSH
     Chief, Civil Division
 3   District of Nevada
 4   SHARON LAHEY
     California State Bar Number 256628
 5   Assistant Regional Counsel
     United States Social Security Administration
 6   160 Spear Street, Suite 800
 7   San Francisco, California 94105-1545
     Telephone: (415) 977-8963
 8   Facsimile: (415) 744-0134
     Email: sharon.lahey@ssa.gov
 9
     Attorneys for Defendant
10
                                 UNITED STATES DISTRICT COURT
11
                                        DISTRICT OF NEVADA
12
                                              LAS VEGAS
13
14   HYON SUK LEE,                                  )   Case No.: 2:19-cv-00076-KJD-CWH
                                                    )
15          Plaintiff,                              )
16                                                  )   DEFENDANT’S UNOPPOSED MOTION
     vs.                                            )   FOR EXTENSION OF TIME TO
17                                                  )   RESPOND TO PLAINTIFF’S MOTION
                                                    )   FOR REVERSAL AND/OR REMAND
18   ANDREW SAUL,                                   )
       Commissioner of Social Security,1            )
19                                                  )
                           Defendant                )
20                                                  )
21
22
23
24
25
26
     1
      Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
27   party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act (the
     Act), 42 USC 405(g) (action survives regardless of any change in the person occupying the
28
     office of Commissioner of Social Security).



     UNOPPOSED MOTION FOR EXTENSION                              CASE NO. 2:19-cv-00076-KJD-CWH
           Case 2:19-cv-00076-KJD-CWH Document 12 Filed 06/26/19 Page 2 of 3



 1
            ANDREW SAUL, Commissioner Of Social Security (the “Commissioner” or
 2
     “Defendant”), hereby moves this Honorable Court to grant his unopposed motion for a 30-day
 3
     extension of time to respond to Hyon Suk Lee’s (“Plaintiff”) Motion For Reversal And/Or
 4
     Remand (ECF No. 11). The current deadline is June 28, 2019. The new deadline would be July
 5
     29, 2019. Defendant requests this additional time because she is currently considering the
 6
     voluntary remand of this case without further briefing by the parties. Plaintiff’s counsel has
 7
     stated that Plaintiff does not oppose the Commissioner’s request for additional time or the
 8
     modification of the Court’s Scheduling Order.
 9
                                                  Respectfully submitted,
10
     Date: June 26, 2019                          NICHOLAS A. TRUTANICH
11
                                                  United States Attorney
12
                                                  /s/ Sharon Lahey
13                                                SHARON LAHEY
                                                  Special Assistant United States Attorney
14
15
16
17
                                                  ORDER
18
     Good cause appearing, pursuant to stipulation, IT IS SO ORDERED.
19
20           June 27, 2019
     Dated:________________________                       _________________________________
21                                                        HON. JUDGE CARL W. HOFFMAN
                                                          UNITED STATE MAGISTRATE JUDGE
22
23
24
25
26
27
28



     UNOPPOSED MOTION FOR EXTENSION                 2            CASE NO. 2:19-cv-00076-KJD-CWH
           Case 2:19-cv-00076-KJD-CWH Document 12 Filed 06/26/19 Page 3 of 3



 1
                                    CERTIFICATE OF SERVICE
 2
 3        I, Sharon Lahey, hereby certify that the following individual was served with the
     STIPULATION TO REOPEN on the date and via the method of service identified below:
 4
            CM/ECF
 5
 6          Marc V. Kalagian, Esq.
            Rohlfing & Kalagian, LLP
 7          211 E. Ocean Boulevard, Suite 420
 8          Long Beach, California 90802

 9          Gerald Welt
            Gerald M. Welt, Chtd.
10          732 S. Sixth Street, Ste. 200-D
11          Las Vegas, Nevada 89101

12   Date: June 26, 2019
13                                              /s/ Sharon Lahey
14                                              SHARON LAHEY
                                                Special Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     CERTIFICATE OF SERVICE                                  CASE NO. 2:19-cv-00076-KJD-CWH
